By the Court.
We are of opinion that the birth of the child, together with the other circumstances set forth in the special verdict, do not in Law amount to a revocation of the will.*

 This case was tried upon the issue, and the special verdict found at October Term, 1808, of Rowan Superior Court. The case attracted the attention of the General Assembly to the subject, and at their session in November, 1808, they passed an act «to provide for children horn after the making of their parent’s will.”